     Case 2:20-cv-06250-JLS-E Document 11 Filed 03/22/21 Page 1 of 3 Page ID #:78




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   REAHDEEN ROBERTSON,                 )      NO. CV 20-6250-JLS(E)
                                         )
12                 Plaintiff,            )
                                         )
13          v.                           )      ORDER ACCEPTING FINDINGS,
                                         )
14   LESLIE THOMPSON, et al.,            )      CONCLUSIONS AND RECOMMENDATIONS
                                         )
15               Defendants.             )      OF UNITED STATES MAGISTRATE JUDGE
     _________________________           )
16

17

18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the First Amended Complaint,

19   all of the records herein and the attached Report and Recommendation of United States

20   Magistrate Judge. Further, the Court has engaged in a de novo review of those portions of the

21   Report and Recommendation to which any objections have been made. The Court accepts and

22   adopts the Magistrate Judge’s Report and Recommendation.
     Case 2:20-cv-06250-JLS-E Document 11 Filed 03/22/21 Page 2 of 3 Page ID #:79




 1          IT IS ORDERED that Judgment shall be entered dismissing the action without prejudice.

 2

 3          IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of this Order and the

 4   Judgment of this date on Plaintiff.

 5

 6                  DATED: March 22, 2021

 7

 8
                                               _______________________________
 9                                                  JOSEPHINE L. STATON
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22
     Case 2:20-cv-06250-JLS-E Document 11 Filed 03/22/21 Page 3 of 3 Page ID #:80




 1

 2

 3

 4

 5
                                          2
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
